DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-21 are drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 9 and 17 recite “process individually-identifiable eye examination data received from the ophthalmic diagnostic device; request and receive at least one ordered value from a remote location in electronic communication with said computing system; the at least one ordered value being based at least in part on the order generated and not based on the specific date or time of the request or the individually-identifiable eye examination data, the at least one ordered value being larger than previously generated ordered values from the remote location, and the at least one ordered value being smaller than future generated ordered values from the remote location; replace at least one date or 
These limitations correspond to an abstract idea of certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping.
Claims 2-8, 10-16 and 18-21 are ultimately dependent from Claims 1, 9, 17 and include all the limitations of Claims 1, 9, 17. Therefore, claims 2-8, 10-16 and 18-21 recite the same abstract idea. Claims 2-8, 10-16 and 18-21 describe further limitations regarding the basis for processing individually identifiable eye examination data, requesting and receiving one ordered value and replacing at least one date or portion of a date in the individually-identifiable eye examination data. These are all just further describing the abstract idea recited in claims 1, 9, 17, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a computing system”, “using a computing system to process data, request and receive data and replace data”, “the healthcare data being output on a computer”. The computing system and the computer are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and replacing portion of the data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The current specification recites the computing system and the computer are generic devices. The specification recites “the computing system comprising a processor and computer-executable instructions” in par. 6, and “All of the methods and tasks described herein may be performed and fully automated by a computer system. The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, cloud computing 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 1, 9 and 17 also recite other additional limitations beyond abstract idea, including functions such as recieing data from/to a database, outputting data on a computer. These limitations are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform receiving/processing/outputting data and replacing a portion of the data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As discussed above, the additional element of receiving and outputting data to and from a computer amounts to insignificant extra-solution activity. It is also determined to be well-understood, routine and conventional activity in the field (see MPEP 2106.05 (d)).
Therefore, claims 1-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (hereinafter Baek) (US 2007/0255704 A1).
As per claim 17, Baek discloses a system configured to assist in the de-identification of healthcare data comprising: 
a computing system comprising a processor and computer-executable instructions (Baek; par. 96), wherein the computer-executable instructions, when executed, cause the computing system to: 
process a request across from a remote location to generate at least one ordered value (Baek; abstract, par. 51, 67-68); 
generate the at least one ordered value such that the value is larger than any previous value generated by said system, is smaller than any future value to be generated by said system and the value is unrelated to the time of the request or calculation (Baek; par. 9-12 recites “Dates (e.g., DoB, ADT (admissions, discharges, transfers), DoD): replace with age ranges, or keep year only, but on an exceptional case month can be also kept.”, par. 67-68); 
(Baek; abstract, par. 68).

As per claim 18, Baek discloses the system of Claim 17, wherein the at least one ordered value is numeric (Baek; par. 78).

As per claim 19, Baek discloses the system of Claim 17, wherein the at least one ordered value is non-numeric (Baek; par. 78).

As per claim 20, Baek discloses the system of Claim 17, further comprising secure communication between the system and the remote location (Baek; par. 99).

As per claim 21, Baek discloses the system of Claim 17, wherein each of the at least one ordered value is offset by an arbitrary increment (Baek; par. 105 and 110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626